Citation Nr: 1746547	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-32 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul Minnesota


THE ISSUE

Entitlement to nonservice-connected death pension.


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel









INTRODUCTION

The Veteran served on active duty from February 1940 to October 1945.  He died in April 2007 and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the Board denied service connection for the cause of the Veteran's death.  At that time, the Board also remanded the death pension issue to obtain updated information from the appellant regarding her income and net worth.  Although the appellant has submitted additional evidence since the issuance of the most recent supplemental statement of the case issued in May 2017, and while such information provides additional detail as to her income and net worth, it is repetitive of information already of record demonstrating her income about the maximum annual pension rate (MAPR) and so there is no need to remand for initial RO review of this evidence.  See 38 C.F.R. § 20.1304(c).

Based on the appellant's advanced age, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The appellant's countable income and net worth do not qualify her to receive a nonservice-connected pension.



CONCLUSION OF LAW

The criteria for a nonservice-connected death pension have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.274 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Generally, an eligible claimant is entitled to improved death pension where he or she meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23 and the Veteran had qualifying service.  See 38 C.F.R. § 3.3(b)(4).

It is undisputed that the appellant is the Veteran's surviving spouse, and thus, an eligible claimant.  See 38 U.S.C.A. §§ 101(3), 103, 1542; 38 C.F.R. §§ 3.1(j), 3.50(b).  It is also undisputed that the Veteran had qualifying wartime service during World War II.  See 38 U.S.C.A. §§ 101(8), 1521(j); 38 C.F.R. § 3.3(a)(3), (b)(4).  Accordingly, the appellant's case turns on whether she falls within the annual income and net worth limits.

According to the VA website, the MAPR for a surviving spouse living by herself to receive a pension was $7,933 effective December 1, 2009, $8,219 effective December 1, 2011, $8,359 effective December 1, 2012, $8,485 effective December 1, 2013, $8,630 effective December 1, 2014, and $8,656 per year effective December 1, 2016.  This amount is higher where the surviving spouse is housebound or in need of aid and attendance.  The appellant has not indicated that she is either at this time.

Typically, countable income is calculated by deducting medical expenses (so long as medical expenses exceed 5 percent of the maximum countable income) from annual income.  38 C.F.R. §§ 3.271, 3.272(g).  Where a surviving spouse's countable income is below the maximum, assuming the other criteria to receive a pension are met, the surviving spouse would receive payments from VA so that her income met the maximum.

The appellant applied for a death pension in November 2010.  The initial information regarding her assets, filed in December 2010, shows a net worth of $279,948.24.  She listed her monthly income as $2,346.50, which included $1289.50 in Social Security and $1,057.00 in dividends or interest.  She listed her monthly expenses as $2,637.20.

From this information, it seems that the appellant receives $15,474 from Social Security alone.  When considering dividends and interest, her income is $28,158 per year.  Thus, it would likely be difficult for her to qualify for a nonservice-connected pension unless she had significant medical expenses or were in need of aid and attendance.  The appellant has not submitted much information regarding her medical expenses, other than that she is one Medicare Parts B and D and has supplemental insurance.  She has not given specific figures, and even when considering the publically available information regarding Medicare Part B and D premiums would not reduce her countable income below the maximum.

While the Board will deny the claim based on the reported income alone, the Board will also discuss the appellant's net worth so as to better explain when a surviving spouse might qualify for a nonservice-connected pension.

The net worth requirements for nonservice-connected pensions are found in 38 C.F.R. § 3.274.  The appellant, though she must spend wisely to ensure her long-term financial health, has considerable assets on which she can live during her old age.  In December 2010, she reported having $279,948.24 in assets.  Further, the expenses she reported at that time were not much greater than the income she reported.

More recently, the Veteran has reported having greater monthly expenses than she initially indicated, perhaps as high as $3,600 per month.  However, there has been no material change regarding the size of her estate.

The Board acknowledges that the Veteran has filled out several forms each corresponding to a year during the claims period, submitted in May 2017, reporting her assets as being over $200,000 in total, and others in which she listed having almost no assets.  Specifically in dispute is the amount she holds in stocks, bonds, and mutual funds.  The Board finds those which show significant stock holdings to be credible, as the Board finds it highly unlikely that in 2014 she held $238,735.13 in securities, in 2015 she held $218,469.64 in securities and held $208,942.40 in securities in 2016, but held no securities in 2011, 2012, or 2013.

The reports from 2014, 2015, and 2016 indicate that the Veteran might be eating into her savings to support herself.  However, at appellant's age this is expected.  Further, she does not seem drawing down her assets so quickly that her net worth would not at this time act as a bar to receiving a nonservice-connected pension.  Even if she were, she does not meet the income requirements to receive a nonservice-connected pension.  Were the appellant to fall below the MAPR, and to show the above, her claim for a nonservice-connected pension as a surviving spouse might be successful.

While, the Board is not in a position to grant her claim, should her circumstances change, the appellant should apply again for benefits.  Further, while the Board sympathizes with the uneasiness associated with having expenses greater than the income one is generating, that the appellant as financially secure as she is at her age is a testament to the success she and the Veteran had in planning for their (and now her) old age.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, death pension benefits are not warranted.


ORDER


Nonservice-connected death pension benefits are denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


